Name: 97/217/EC: Commission Decision of 28 February 1997 establishing groups of third countries which are able to utilize the veterinary certification for imports of wild game meat, farmed game meat and rabbit meat from third countries (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  trade;  tariff policy;  cooperation policy
 Date Published: 1997-04-03

 Avis juridique important|31997D021797/217/EC: Commission Decision of 28 February 1997 establishing groups of third countries which are able to utilize the veterinary certification for imports of wild game meat, farmed game meat and rabbit meat from third countries (Text with EEA relevance) Official Journal L 088 , 03/04/1997 P. 0020 - 0024COMMISSION DECISION of 28 February 1997 establishing groups of third countries which are able to utilize the veterinary certification for imports of wild game meat, farmed game meat and rabbit meat from third countries (Text with EEA relevance) (97/217/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/494/EEC of 26 June 1991 on animal health conditions governing intra-Community trade in and imports from third countries of fresh poultrymeat (1) as amended by Directive 93/121/EEC (2), and in particular Articles 9, 11 and 14 thereof,Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A Chapter I to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC (3), as last amended by Directive 96/90/EC (4), and in particular Article 10 (2) thereof,Having regard to Council Directive 92/45/EEC of 16 June 1992 on public health and animal health problems relating to the killing of wild game and the placing on the market of wild game meat (5), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 16 (3) thereof,Whereas following Annex I Chapter 11 of Directive 92/118/EEC, furred farmed game meat and feathered farmed game meat can be imported only if they come from third countries included on the lists of countries from which fresh meat of the corresponding species may be imported pursuant to Council Directive 72/462/EEC (6) and Council Directive 91/494/EEC respectively;Whereas Commission Decision 94/86/EC (7) as amended by Decision 96/137/EC (8) lays down the third countries list from which Member States are authorized to import wild game meat;Whereas Commission Decision 94/278/EC (9) as last amended by Decision 96/344/EC (10) lays down the list of third countries from which Member States authorize the import of rabbit meat;Whereas Commission Decision 97/219/EC (11) lays down animal and public health conditions and veterinary certification for imports of farmed game meat and rabbit meat from third countries;Whereas Commission Decision 97/218/EC (12) lays down animal and public health conditions and veterinary certification for imports of wild game meat (excluding meat of wild swine) from third countries;Whereas Commission Decision 97/220/EC (13) lays down animal and public health conditions and veterinary certification of meat of wild swine from third countries;Whereas information was received from the third countries concerned and inspections have been carried out by the Commission services in the third countries; whereas it is now possible to lay down groups of third countries, or parts thereof, which can comply with the Community criteria as laid down in the different categories of certification;Whereas the group for wild soliped meat includes only those third countries which have zebras on their territory;Whereas according to their disease situation some third countries concerned cannot comply with the certification requirements for farmed game meat and game meat of ungulates and meat of farmed game birds and game birds; whereas these countries have not been included in the relevant groupings and imports cannot be authorized for the time being;Whereas it is necessary to foresee the same date of application of this decision as for Decision 97/218/EC, Decision 97/219/EC, and Decision 97/220/EC;Whereas it is necessary to review this Decision in the light of the results of checks on consignments of products referred to above, imported into the Community and of the results of Commission inspection missions;Whereas the measures provided for in this decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 For the purposes of this decision 'farmed game birds` means quail, pigeons, pheasants, partridges and any other game birds. It excludes fowl, turkeys, guinea fowl, ducks, geese and ratites.Article 2 Member States shall authorize imports of:(a) meat of farmed 'cloven-hoofed game`, excluding farmed 'wild swine`, conforming to the requirements laid down in the model certificate in:- Annex A to Decision 97/219/EC provided that the meat comes from third countries or parts of third countries listed in column A of the Annex to this Decision,- Annex B to Decision 97/219/EC provided that the meat comes from third countries or parts of third countries listed in column B of the Annex to this Decision;(b) meat of farmed 'wild swine` conforming to the requirements laid down in the model certificate in Annex C to Decision 97/219/EC provided that the meat comes from third countries or parts of third countries listed in column C or D of the Annex to this Decision;(c) meat of farmed rabbits conforming to the requirements laid down in the model certificate in Annex D to Decision 97/219/EC provided that the meat comes from third countries or parts of third countries listed in column E of the Annex to this Decision;(d) meat of farmed 'game birds` conforming to the requirements laid down in the model certificate in:- Annex E to Decision 97/219/EC provided that the meat comes from third countries or parts of third countries listed in column F of the Annex to this Decision,- Annex F to Decision 97/219/EC provided that if the meat comes from third countries or parts of third countries listed in column G of the Annex to this Decision.Article 3 Member States shall authorize imports of:(a) meat, excluding offals, of wild cloven-hoofed animals conforming to the requirements laid down in the model certificate in:- Annex A to Decision 97/218/EC provided that the meat comes from third countries or parts of third countries listed in column A of the Annex to this Decision,- Annex B to Decision 97/218/EC provided that the meat comes form third countries or parts of third countries listed in column B of the Annex to this Decision;(b) wild soliped meat, excluding offal, conforming to the requirements laid down in the model certificate in Annex C to Decision 97/218/EC provided that the meat comes from third countries or parts of third countries listed in column H of the Annex to this Decision;(c) wild leporidae (rabbit and hare) meat conforming to the requirements laid down in the model certificate in Annex D to Decision 97/218/EC provided that the meat comes from third countries or parts of third countries listed in column E of the Annex to this Decision;(d) the meat of wild game birds conforming to the requirements laid down in the model certificate in Annex E to Decision 97/218/EC provided that the meat comes from third countries or parts of third countries listed in column F of the Annex to this Decision;(e) the meat, excluding offal, of wild land-mammals (excluding wild ungulates and leporidae) conforming to the requirements laid down in the model certificate in Annex F to Decision 97/218/EC provided that the meat comes from third countries or parts of third countries listed in column I of the Annex to this Decision.Article 4 Member States shall authorize imports of meat, excluding offals, of wild swine conforming to the requirements laid down in the model certificate in- Annex A to Decision 97/220/EC provided that the meat comes from third countries listed in column C of the Annex to this Decision,- Annex B to Decision 97/220/EC provided that the meat comes from third countries listed in column D of the Annex to this Decision.Article 5 This Decision will be reviewed before 1 January 1998.Article 6 This Decision shall apply from 1 March 1997.Article 7 This Decision is addressed to the Member States.Done at Brussels, 28 February 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 268, 24. 9. 1991, p. 35.(2) OJ No L 340, 31. 12. 1993, p. 39.(3) OJ No L 62, 15. 3. 1993, p. 49.(4) OJ No L 13, 16. 1. 1997, p. 24.(5) OJ No L 268, 14. 9. 1992, p. 35.(6) OJ No L 302, 31. 12. 1972, p. 28.(7) OJ No L 44, 17. 2. 1994, p. 33.(8) OJ No L 31, 9. 2. 1996, p. 31.(9) OJ No L 120, 11. 5. 1994, p. 44.(10) OJ No L 133, 4. 6. 1996, p. 28.(11) See page 45 of this Official Journal.(12) See page 25 of this Official Journal.(13) See page 70 of this Official Journal.ANNEX Groups of third countries which are able to utilize the veterinary certification as laid down in Decisions 97/218/EC, 97/219/EC and 97/220/EC >TABLE>